         Case 2:18-cv-00979-APG-NJK Document 178 Filed 06/08/20 Page 1 of 10



 1 MICHAEL N. FEDER
   Nevada Bar No. 7332
 2 DICKINSON WRIGHT PLLC

 3 3883 Howard Hughes Parkway, Suite 800
   Las Vegas, NV 89169
 4 Telephone: 702-550-4440
   Facsimile:   844-670-6009
 5 Email:       mfeder@dickinson-wright.com
 6
     MARTIN D. HOLMES (Pro Hac Vice)                TREVOR W. HOWELL (Pro Hac Vice)
 7   Tennessee Bar No. 012122                       Tennessee Bar No. 009496
     PETER F. KLETT (Pro Hac Vice)                  HOWELL LAW, PLLC
 8   Tennessee Bar No. 012688                       P.O. Box 158511
     DICKINSON WRIGHT PLLC                          Nashville, TN 37215
 9   Fifth Third Center, Suite 800                  Telephone:    615-406-1416
     Nashville, TN 37219                            Email: trevor@howelllawfirmllc.com
10
     Telephone: 615-244-6538
11   Facsimile:    844-670-6009
     Email:        mdholmes@dickinsonwright.com
12                 pklett@dickinsonwright.com
13 Attorneys for Plaintiffs, Collective Class
   Members and Hawaii Class Members
14

15

16
                                 UNITED STATES DISTRICT COURT
17                                    DISTRICT OF NEVADA

18

19   DANIEL GONZALEZ and JEFFREY HUGHES,              Case No. 2:18-cv-00979-APG-NJK
     on behalf of themselves and others similarly
20   situated,
                                                      STIPULATION AND ORDER TO
21                          Plaintiffs,               APPROVE NOTICE AND OPT-OUT
                                                      FORM TO PUTATIVE HAWAII
22          v.                                        CLASS MEMBERS

23   DIAMOND RESORTS INTERNATIONAL
     MARKETING, INC., and WEST MAUI
24   RESORTS PARTNERS, L.P.
25                          Defendants.
26

27

28

                                                1
         Case 2:18-cv-00979-APG-NJK Document 178 Filed 06/08/20 Page 2 of 10



 1         Plaintiffs and Defendants HEREBY STIPULATE AND AGREE, by and through their
 2 respective counsel, as to the following:

 3         1.     By Order entered on May 1, 2020, the Court granted Plaintiffs’ Motion to Certify
 4 the Hawaii Class pursuant to Fed. R. Civ. P. 23. Doc. 159, Order. The Court ordered that the

 5 Parties confer regarding the contents of the notice to putative class members, and if an agreement

 6 could be reached, to submit the proposed notice to the Court within 30 days of the Order for the

 7 Court’s review and approval. Id., p. 15.

 8         2.     After conferring, the Parties reached an agreement as to contents of the proposed
 9 notice and opt-out form.

10         3.     Attached as Exhibit 1 are the proposed Notice and Opt-out Form for the Court’s
11 review and approval.

12         4.     Based on the foregoing, the Parties respectfully request that the Court enter an order
13 approving the proposed Notice and Opt-out Form.

14         IT IS SO STIPULATED this 1st day of June, 2020.
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    2
          Case 2:18-cv-00979-APG-NJK Document 178 Filed 06/08/20 Page 3 of 10



 1   DICKINSON WRIGHT PLLC                   HIRSCHFELD KRAEMER LLP
 2    /s/ Martin D. Holmes                   /s/ Benjamin J. Treger
      MICHAEL N. FEDER                       HOWARD E. COLE
 3    Nevada Bar No. 7332                    Nevada Bar No. 4950
      8363 West Sunset Road, Suite 200       JENNIFER K. HOSTETLER
 4    Las Vegas, NV 89113                    Nevada Bar No. 11994
                                             BRIAN D. BLAKELY
 5    MARTIN D. HOLMES                       Nevada Bar No. 13074
      (Admitted Pro Hac Vice)                3993 Howard Hughes Pkwy, Suite 600
 6    Tennessee Bar No. 012122               Las Vegas, NV 89169-5996
      PETER F. KLETT
 7    (Admitted Pro Hac Vice)                KIRSTIN E. MULLER
      Tennessee Bar No. 012688               (Admitted Pro Hac Vice)
 8    Fifth Third Center, Suite 800          California Bar No. 186373
      424 Church Street                      ALISON M. HAMER
 9    Nashville, TN 37219                    (Admitted Pro Hac Vice)
                                             California Bar No. 258281
10   TREVOR W. HOWELL                        BENJAMIN J. TREGER
     (Admitted Pro Hac Vice)                 (Admitted Pro Hac Vice)
11   Howell Law, PLLC                        California Bar No. 285283
     P.O. Box 158511                         Hirschfeld Kraemer LLP
12   Nashville, TN 37215                     233 Wilshire Boulevard, Suite 600
                                             Santa Monica, California 90401
13   Attorneys for Plaintiffs,
     Collective Class Members and            Attorneys for Defendants
14   Hawaii Class Members
15

16
                                             ORDER
17
            Based on the Parties’ stipulation, and for good cause shown, the Court approves the
18
     proposed Notice and Opt-out Form submitted by the Parties.
19
                                                IT IS SO ORDERED:
20
                                                ______________________________
21                                              ANDREW P. GORDON
                                                United States District Judge
22
                                                Dated: June
                                                DATED:      8, 2020.
                                                        ______________________
23

24

25

26

27

28

                                                   3
Case 2:18-cv-00979-APG-NJK Document 178 Filed 06/08/20 Page 4 of 10




EXHIBIT 1 – PROPOSED NOTICE AND
         OPT-OUT FORM
      Case 2:18-cv-00979-APG-NJK Document 178 Filed 06/08/20 Page 5 of 10



                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA

         DANIEL GONZALEZ, et al. v. DIAMOND RESORTS INTERNATIONAL
           MARKETING, INC., and WEST MAUI RESORTS PARTNERS, L.P.

                                Case No. 2:18-cv-00979-APG-NJK

             IMPORTANT NOTIFICATION TO POTENTIAL CLASS MEMBERS

                    Please read carefully. Your legal rights may be affected

TO:     ALL INDIVIDUALS WHO, AT ANY TIME SINCE MAY 29, 2012, WERE
        EMPLOYED AS A VACATION COUNSELOR BY WEST MAUI RESORTS
        PARTNERS, L.P.

RE:     LAWSUIT ASSERTING VIOLATIONS OF THE HAWAII WAGE AND HOUR LAW
        AGAINST WEST MAUI RESORTS PARTNERS, L.P.


                             No action is required of you to remain in the class action asserting
                             violations of the Hawaii Wage and Hour Law. If a judgment or
      Do Nothing
                             settlement is reached in favor of the class on such claims, you may
                             receive compensation.

                             If you wish to be excluded from the class, you must send a request
                             to be excluded to Plaintiff’s counsel, whose contact information is
      Exclude Yourself       included in this notice. If you exclude yourself from the class, you
                             will not be bound by any judgment or settlement in this case,
                             meaning you will not receive compensation if the class recovers.


        1.     INTRODUCTION

        The purpose of this Notice is to: 1) inform you of the existence of a class action lawsuit

filed against West Maui Resorts Partners, L.P. (“WMRP”); 2) advise you of how your rights may

be affected by this lawsuit; and 3) instruct you on the procedure for participating in this lawsuit or

excluding yourself from this lawsuit.

        You have been sent this Notice because WMRP’s employment records indicate that you

are an eligible class member because you were employed as a Vacation Counselor at some point
     Case 2:18-cv-00979-APG-NJK Document 178 Filed 06/08/20 Page 6 of 10



between May 29, 2012 to the present.

         No final judgment has been reached in this case, and receipt of this Notice does not

guarantee that you have a valid claim or entitled to a recovery in this lawsuit.

         2.     DESCRIPTION OF THE LAWSUIT

         On May 29, 2018, Daniel Gonzalez (“Plaintiff”) brought this lawsuit against WMRP on

behalf of himself and all other past and present Vacation Counselors who worked for WMRP at

any time from May 29, 2012, to the present. Plaintiff alleges that WMRP did not properly pay

overtime to Vacation Counselors for all hours worked, including the miscalculation of overtime

pay at a rate based on one and one-half times the minimum wage in Hawaii, instead of properly

calculating overtime pay at a rate of one and one-half times Vacation Counselors’ total

compensation, which included commissions and bonuses. Based on the foregoing, Plaintiff alleges

that Vacation Counselors were regularly and routinely underpaid overtime compensation.

         Plaintiff alleges that WMRP’s failure to properly pay overtime to Vacation Counselors

violated the Hawaii Wage and Hour Law.            Plaintiff has sued to recover unpaid overtime

compensation for himself and all other current and former Vacation Counselors employed by

WMRP at any time from May 29, 2012, to the present. In addition, Plaintiff seeks to recover an

additional equal amount as liquidated damages (i.e. double damages) for himself and Vacation

Counselors, as well as an award of pre-judgment and post-judgment interest, attorney’s fees and

costs.

         WMRP denies Plaintiff’s allegations and contends that it has properly paid former and

current Vacation Counselors.

         3.     HOW TO EXCLUDE YOURSELF FROM THIS LAWSUIT

         Plaintiff has made claims asserting violations under the Hawaii Wage and Hour Law by




                                                 2
     Case 2:18-cv-00979-APG-NJK Document 178 Filed 06/08/20 Page 7 of 10



WMRP. To remain a class member and continue to assert claims under the Hawaii Wage and

Hour Law, no action is required of you. However, if you wish to exclude yourself from the class,

you can do so by mailing the enclosed opt out request to:

                       WMRP CLASS ACTION OPT OUT
                       c/o Martin D. Holmes, Dickinson Wright, PLLC
                       424 Church Street, Suite 800, Nashville, TN 37219
Or by electronic mail or telefax to:
                Pamela L. Pardee (ppardee@dickinsonwright.com) or
                Missy Council (mcouncil@dickinsonwright.com)
                844-670-6009 (telefax)
stating that you wish to be excluded. Please make sure that any request to be excluded is signed

and that the case number is included. The request must be received by no later than [90 days from

the mailing of notice]. You do not need to provide any reason for your decision to exclude

yourself.

         4.     QUESTIONS REGARDING THIS NOTICE

         If you have any questions regarding this Notice, you can contact Class Counsel, identified

below:

                       Martin D. Holmes (mdholmes@dickinsonwright.com)
                       Peter F. Klett (pklett@dickinsonwright.com)
                       Dickinson Wright PLLC
                       424 Church Street, Suite 800
                       Nashville, Tennessee 37219
                       615-242-0434

                       Michael N. Feder (mfeder@dickinsonwright.com)
                       Dickinson Wright PLLC
                       3883 Howard Hughes Parkway, Suite 800
                       Las Vegas, Nevada 89169
                       702-550-4440

         Do NOT use your @diamonresorts.com email address to correspond with Class Counsel,

but rather use your personal email account.



                                                 3
     Case 2:18-cv-00979-APG-NJK Document 178 Filed 06/08/20 Page 8 of 10



       Class Counsel have taken this case on a contingency fee basis, which means that if there is

no recovery, there will be no attorney’s fee. If there is a recovery, the attorneys for the Class will

receive the greater of either: 1) 35% of any total settlement obtained or money judgment entered

in favor of all members of the Class (40% if the case is appealed); or 2) separately awarded

attorney’s fees as approved by the Court.

       If you do not exclude yourself from this lawsuit, you will be represented by Class Counsel,

who are:

                       Martin D. Holmes (mdholmes@dickinsonwright.com)
                       Peter F. Klett (pklett@dickinsonwright.com)
                       Dickinson Wright PLLC
                       424 Church Street, Suite 800
                       Nashville, Tennessee 37219
                       615-242-0434

                       Michael N. Feder (mfeder@dickinsonwright.com)
                       Dickinson Wright PLLC
                       3883 Howard Hughes Parkway, Suite 800
                       Las Vegas, Nevada 89169
                       702-550-4440

                       Trevor W. Howell (trevor@howelllawfirmllc.com)
                       P.O. Box 158511
                       Nashville, Tennessee, 32716


       By remaining in this lawsuit, you designate the named Plaintiff (the Class Representative)

as your agent to make decisions on your behalf concerning the litigation, the method and manner

of conducting this litigation, the entering of an agreement with Plaintiff’s counsel concerning

attorney’s fees and costs, and all other matters pertaining to this lawsuit. These decisions and

agreements made and entered into by the Representative Plaintiff or Class Representative will be

binding on you if remain in this lawsuit.




                                                  4
     Case 2:18-cv-00979-APG-NJK Document 178 Filed 06/08/20 Page 9 of 10



       6.      LEGAL EFFECT OF EXCLUDING YOURSELF FROM THIS LAWSUIT

       If you exclude yourself from this lawsuit, you will not be affected by any judgment or

settlement rendered in this case, whether favorable or unfavorable to the class. If you choose to

exclude yourself from this lawsuit, you are free to retain your own attorney and file your own

lawsuit. In the event that you exclude yourself from this lawsuit or file your own lawsuit, any

claim that you may have for unpaid overtime may become partially or completely time-barred.

       7.      IF YOU ENTERED INTO AN ARBITRATION AGREEMENT

       If you entered into an arbitration agreement covering your employment with WMRP, the

arbitration agreement may bar your participation in the later stages of this class action and you

may have to, instead, submit your claim individually to the American Arbitration Association.

       8.      IF YOU ENTERED INTO A SETTLEMENT OR RELEASE

       If you entered into a settlement or release and released the claims Plaintiff asserts in this

lawsuit, you may be barred from participation in the later stages of this collective action.

       9.      NO RETALIATION PERMITTED

       Hawaii law prohibits an employer from firing you or taking any other adverse employment

action against you because you have exercised your legal right to participate in this lawsuit or

because you have otherwise exercised your rights under the Hawaii Wage and Hour Law. This

means that WMRP, its owners, officers, directors and/or any managers are forbidden from treating

you differently because you participate in this lawsuit.

THE COURT HAS TAKEN NO POSITION IN THIS CASE REGARDING THE MERITS
OF THE PLAINTIFF’S CLAIMS OR OF DEFENDANT’S DEFENSES.

PLEASE DO NOT CONTACT THE DISTRICT COURT JUDGE, CLERK, OR STAFF
REGARDING THIS NOTICE.




                                                 5
    Case 2:18-cv-00979-APG-NJK Document 178 Filed 06/08/20 Page 10 of 10



                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA

          DANIEL GONZALEZ, et al. v. DIAMOND RESORTS INTERNATIONAL
            MARKETING, INC., and WEST MAUI RESORTS PARTNERS, L.P.

                               Case No. 2:18-cv-00979-APG-NJK


                                     OPT OUT REQUEST


I have decided to opt out of participation in the above mentioned class action.




 Dated:                                  Signature:


Last four digits of SSN: _____________




                                                6
